Citation Nr: 0204875	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his father and L.M.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter is again before the Board of Veterans' Appeals 
(BVA or Board) pursuant to an  order of the United States 
Court of Appeals for Veterans Claims (Court) which vacated a 
March 1999 Board decision.  A previous Court order vacated an 
April 1997 decision of the Board.  Both Board decisions 
denied the veteran's appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran had active service from September 1979 to June 
1981.


FINDINGS OF FACT

1.  In an unappealed June 1982 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a nervous condition or psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1982 rating decision does not demonstrate that a 
nervous condition or psychiatric disorder was incurred in or 
aggravated by service, nor does it otherwise establish any 
material fact which was not already of record at the time of 
the RO's June 1982 rating decision.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision which denied service 
connection for a nervous condition/psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  The evidence received since the June 1982 rating decision 
regarding a nervous condition or psychiatric disorder is not 
new and material; thus the requirements to reopen the claim 
of entitlement to service connection for this disorder have 
not been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Board's decision dated in March 
1999 was vacated and remanded by the Court in an Order dated 
in April 2001, following the filing of briefs by the 
appellant and the Secretary of VA.  The order directed that 
the case be vacated and remanded to BVA in order to ensure 
compliance with recent legislation which was issued while the 
appellant's appeal was pending at the Court.  Because of the 
change in the law brought about by this new law, called the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case was determined to be required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126).

The VCAA, which was signed into law on November 9, 2000, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

First, VA has a duty to notify the appellant and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The amendments became 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim to 
reopen his  claim seeking service connection for a 
psychiatric disorder.  The Board concludes that the 
discussions as contained in the initial rating decisions, in 
the statement of the case and the supplemental statement of 
the case, and in correspondence to the appellant, all with 
copies to the appellant's appropriate representative at the 
time, have provided him with sufficient information regarding 
the applicable regulations regarding the evidence necessary 
to substantiate his claim.  The Board finds, therefore, that 
such documents are in compliance with VA's revised notice 
requirements.  The Board concludes that VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issue on appeal, and that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.  The evidence includes the appellant's service 
medical records, extensive VA and non-VA medical records, 
reports of VA examinations and VA medical opinions, a hearing 
transcript, lay statements, and statements made by the 
appellant in support of his claim.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See generally VCAA; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board also notes that while the VCAA also amended 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence" for VA adjudication purposes, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001, as noted above.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As the appellant's claim to 
reopen was filed in February 1994, which is well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  The veteran's original claim for service 
connection for a nervous condition (hereinafter referred to 
as a psychiatric disorder) was denied by the RO in a June 
1982 rating decision.  The disorder was characterized as a 
generalized anxiety disorder, mixed personality disorder.  
The decision was based on findings that, although the veteran 
had various diagnoses, emotional problems existed before, 
during, and after service and no aggravation was shown in 
service.  It was also noted that the veteran's personality 
disorder was a constitutional or developmental condition and 
not a disability under pertinent law.  The veteran was 
notified of that decision and of his appellate rights, and 
initially filed but subsequently withdrew a notice of 
disagreement before the issuance of a statement of the case, 
and as such did not seek appellate review.

The veteran attempted to reopen his claim in February 1994.  
The RO denied the veteran's claim in a series of rating 
decisions dating from March 1994, based on the finding that 
the veteran failed to submit new and material evidence.  In a 
July 1996 decision, a hearing officer found that the veteran 
had submitted new and material evidence but proceeded to deny 
the case on the merits.  The Board decision which was vacated 
by the Court in 1997 denied the claim on the basis that no 
new and material evidence had been submitted.  The Board 
notes that in Barnett v. Brown, 8 Vet. App. 1, 4 (1995); 
aff'd 83 F.3d 1380 (Fed. Cir. 1996), the Court held that the 
new and material evidence requirement is a material legal 
issue which the Board has a legal duty to address, regardless 
of the RO's actions.  See also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  If an appellant has not presented new and 
material evidence, the Board lacks the jurisdiction to reach 
the merits of the underlying claim.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  Accordingly, as "jurisdiction 
does indeed matter and it is not 'harmless' when the VA 
during the claims adjudication process fails to address 
threshold issues,"  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); and as "[a] jurisdictional matter may be raised at 
any stage" of a proceeding, AB v. Brown, 6 Vet. App. 35, 37 
(1995) quoting Phillips v. General Servs. Admin., 924 F.2d 
1577, 1579 (Fed. Cir. 1991), the Board shall address the 
threshold issue of whether new and material evidence has been 
submitted by the appellant.

In accordance with the Court's 2001 order, the Board fully 
reviewed the matter in light of the VCAA, as noted earlier in 
this decision.  In accordance with the Court's 1997 order, 
the Board will apply the regulatory definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a).  

The appellant was notified of the RO's determination and of 
his appellate rights by a letter dated in June 1982.  
However, no appeal was filed within one year of notification 
of the denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302(a), 20.1103 (2001).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation that applies in this case, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits.

The veteran has asserted that his psychiatric problems are 
related to incidents of stress associated with service.  He 
has maintained that, although he was treated for emotional 
distress prior to entering service, his current problems are 
distinct and unrelated to those he suffered prior to service.  

The RO's June 1982 decision was the last disposition in which 
the claim was finally disallowed on any basis, and thus 
constitutes a final decision.  The relevant evidence at the 
time of the June 1982 RO decision consisted of service 
medical records, as well as post-service VA and private 
records.  These records show that, although he denied 
preservice treatment for a mental condition at the time he 
entered service, the veteran had a history of longstanding 
emotional problems and was first hospitalized between August 
6, 1976, and August 22, 1976, according to a 1981 hospital 
summary from Holy Family Hospital which included a diagnosis 
of depressive disorder with features of anxiety and paranoid 
ideation.  The records also show that the veteran was 
discharged from service with a diagnosis of mixed personality 
disorder with both immature and inadequate traits and that he 
began receiving continuous mental health treatment virtually 
the day after he left service.  

Based on these records, the RO concluded that the veteran had 
a generalized anxiety disorder, mixed personality disorder, 
which preexisted service and was not aggravated by service.  
In this regard, the Board notes that a veteran is presumed to 
be in sound condition except as to defects, infirmities or 
disorders noted at entrance of service, or where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  38 U.S.C.A. 
§§ 1131, 1132 (West 1991); 38 C.F.R. § 3.304(b) (2001); Crowe 
v. Brown, 7 Vet. App. 238, 245-56 (1994).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 C.F.R. § 3.306 (2001).  

Since the RO's June 1982 decision, there has been no new 
evidence that bears directly on the crucial issue in this 
case, whether his condition, characterized at different times 
as a nervous condition, a mental disorder or psychiatric 
disorder, was aggravated by service.  Following receipt of 
notification that his claim was denied, the veteran submitted 
a written statement, dated in June 1982, from his father.  
The father stated that the veteran was a person with an 
"apparent sensitive nature" who had sought psychiatric 
assistance during a time of family strife prior to service.  
The father stated, however, that the veteran had been 
generally jovial and unassuming prior to service.  He 
observed that the veteran became distraught and generally 
unhappy after service.  The veteran's father also testified 
at a hearing in February 1996, at which time he reiterated 
his assertions regarding the veteran's deterioration 
following service.  The veteran's friend, L.M., testified to 
his current problems.  The veteran essentially testified that 
he was generally well prior to service with the exception of 
the 1976 episode of nervousness.  

The Board has considered these various lay statements, 
including the hearing testimony.  The veteran and the other 
witnesses essentially maintained that his preservice problems 
were isolated and not indicative of a disease or disorder, 
or, in the alternative, that his preservice condition was 
aggravated by service.  The veteran and the other witnesses, 
however, as lay people, untrained in the field of medicine, 
are not competent to make statements as to the issue of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494-95;  Grottveit v. Brown, 5 Vet. App. 91, 93.  
Where, as here, the determinative issue involves a medical 
question, unsupported lay evidence, even if new, cannot serve 
as a sufficient predicate upon which to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).

The veteran has also submitted medical records showing 
complaints and findings relating to a nervous condition and 
emotional distress which began prior to entrance into active 
service.  These include the actual hospital summary of the 
August 1976 inpatient treatment at Holy Family Hospital 
referred to by Dr. Kadile of that same facility in the 
previously considered 1981 hospitalization record.  Dr. 
Kadile was listed as the attending physician in both 
instances.  The final diagnosis in the 1976 report was 
depressive neurosis with features of anxiety.  This report is 
not new because it is merely cumulative of evidence of record 
at the time of the 1982 denial.  It corroborates the 
veteran's assertion that he was treated prior to service, an 
assertion which was previously confirmed by the 1981 hospital 
summary considered by the RO in 1982.  Moreover, it 
demonstrates that mental health professionals had identified 
a psychiatric condition prior to service, lending further 
support to the RO's 1982 decision.  As such, it is not 
significant within the meaning of 38 C.F.R. § 3.156(a) 
because it is detrimental to the veteran's claim.  

Additional records include emergency room treatment reports 
from Holy Family Hospital dated from June 1981 through 1986 
for problems related to loneliness, family discord, and 
alcohol use.  Various diagnoses are noted including paranoid 
schizophrenia in August 1982, and anxiety and personality 
problems in October 1983.  In June 1984, he reported a 29 
year history of depression and was given a diagnosis of 
chronic paranoid schizophrenia.  A passive-aggressive 
personality disorder was diagnosed in September 1984.  
Alcohol detoxification counseling was recommended in December 
1984.  These records show that the veteran received ongoing 
treatment for psychiatric symptoms but do not suggest that 
the veteran's condition was aggravated by service.  Thus, 
they are cumulative and redundant, and not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).

Additional records from the emergency room at Holy Family 
Hospital show treatment for a number of physical problems 
from 1991 through 1995 and reveal that the veteran was taking 
anti-depressants and anti-anxiety medication regularly.  
These records are also not new but rather are cumulative, and 
merely suggest ongoing symptomatology of the psychiatric 
condition.  They are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Also submitted in association with the attempt to reopen this 
claim are extensive counseling records from Manitowoc County 
Counseling Center dating from June 1981 to May 1995 which are 
replete with reference to the veteran's ongoing family, 
marital, employment and alcohol problems, but which fail to 
even suggest a relationship between the veteran's service and 
a worsening in his condition.  An intake form dated in June 
1981 indicates that the veteran had also received counseling 
in 1977, at which time he was given a diagnosis of inadequate 
personality.  It was specifically noted that the veteran 
presented as the "same importunate, anxiety ridden" person 
who complained about his critical parents.  

While a multitude of issues were discussed in these therapy 
notes, there is no indication that the veteran's preexisting 
psychiatric condition was aggravated by service.  Thus, these 
are not new because they are cumulative, merely suggesting 
ongoing symptomatology of the psychiatric condition.  They 
are thus not so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Additional, more recent VA and private medical records show 
ongoing treatment and symptoms through the present time but 
are not new and material because they do not even suggest in 
service aggravation of a preexisting psychiatric condition.  

In a June 1996 VA special review examination report, a VA 
psychiatrist opined, following a review of the record, that 
whatever the veteran experienced during military service did 
not cause worsening of his psychological background.  As 
such, the examiner concluded that the military service per se 
cannot be adduced as a possible causative factor in the 
subsequent development of symptoms experienced by the veteran 
since his discharge from service.  This assessment, 
detrimental to the veteran's argument, is not new because it 
is merely cumulative of already considered evidence 
demonstrating a lack of aggravation and a lack of in-service 
incurrence.  Again, this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Finally, Richard A. Hoversten, M.D., of Twin Rivers Clinic, 
submitted a written statement dated in August 1996 indicating 
that he had been treating the veteran for approximately two 
years for multiple psychiatric problems.  Dr. Hoversten did 
not offer an opinion regarding in-service aggravation but did 
state that the veteran had indicated his belief that his 
problems were aggravated by service.  Thus, this evidence is 
cumulative rather than new.  

Having reviewed the entirety of the evidence submitted in 
conjunction with the attempt to reopen the claim for service 
connection for a psychiatric disorder, the Board finds, as 
set forth above, that new and material evidence has not been 
submitted.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection for this disability. Such 
evidence may be submitted to the RO at any time.  

The Board has considered counsel's arguments submitted in 
December 1998 , as well as the additional argument submitted 
in April 2002.  However, it finds that the veteran has not 
presented new and material evidence, within the meaning of 
38 C.F.R. § 3.156 for the reasons set forth above.  Further, 
the Board finds that the VA has complied fully with the 
provisions of the VCAA as discussed earlier in this decision.  


ORDER

As no new and material evidence has been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
this appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

